447 So. 2d 1063 (1984)
Marta R. CARBONELL
v.
DEPARTMENT OF HEALTH AND HUMAN RESOURCES, OFFICE OF MENTAL HEALTH AND SUBSTANCE ABUSE.
No. 84-C-0345.
Supreme Court of Louisiana.
March 16, 1984.
Denied.
LEMMON, J., concurs, but disagrees with the standard stated by the court of appeal for reviewing Civil Service Commission decisions based on taped testimony. The function of the Commission is to find facts; and the reviewing court should not perform the same function again, but should accept those factual findings which are supported by the evidence.